It CALOGERO,
Chief Justice, would grant and assigns reasons.
I would grant the writ application to consider two issues presented by this case, in which the victim had apparently vanished as a result of the kidnapping, never to be seen again, and was not available to testify: (1) whether the evidence, both direct and circumstantial, was sufficient under Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), to prove that this defendant was a principal under La.Rev.Stat. 14:24 to the offense of second degree kidnapping and (2) whether the evidence was sufficient under Jackson to establish either of two aggravating factors for second degree kidnapping set forth in La.Rev.Stat. 14:44.1(A)(3) and (4), i.e., that the victim was physically injured or that he was imprisoned or kidnapped for seventy-two hours or more.